FILED
                            NOT FOR PUBLICATION                            OCT 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALAN R. DOHNER,                                  No. 12-55698

               Plaintiff - Appellant,            D.C. No. 2:06-cv-06419-TJH-
                                                 MAN
  v.

ADAM N. TORRES, United States                    MEMORANDUM*
Marshal, Central District of California; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Terry J. Hatter, District Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       California state prisoner Alan R. Dohner appeals pro se from the district

court’s summary judgment in his action alleging federal and state law claims in

connection with his medical treatment while in federal custody. We review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We have

jurisdiction under 28 U.S.C. § 1291. We may affirm on any basis supported by the

record, Gordon v. Virtumundo, Inc., 575 F.3d 1040, 1047 (9th Cir. 2009), and we

affirm.

      Summary judgment was proper because Dohner failed to raise a genuine

dispute of material fact as to whether defendants acted with deliberate indifference

in addressing Dohner’s serious medical needs, and as to whether defendants

engaged in extreme and outrageous conduct. See Toguchi, 391 F.3d at 1057

(prison officials act with deliberate indifference only if they know of and disregard

an excessive risk to inmate health); LaBarge v. County of Mariposa, 798 F.2d 364,

366 (9th Cir. 1986) (Federal Tort Claims Act requires the courts “to analogize the

government to a private actor in a similar situation and apply state law to determine

amenability to suit.”); Hughes v. Pair, 209 P.3d 963, 976 (Cal. 2009) (elements of

an intentional infliction of emotional distress claim under California law).

      The district court did not abuse its discretion by denying Dohner’s second

request for an extension of time to oppose summary judgment because it had

previously granted Dohner a 45-day extension of time. See Ahanchian v. Xenon

Pictures, Inc., 624 F.3d 1253, 1258 (9th Cir. 2010) (setting forth the standard of

review and discussing the requirements for an extension of time under Fed. R. Civ.


                                          2                                    12-55698
P. 6(b)); Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002)

(noting the district court’s “broad authority to impose reasonable time limits”).

Moreover, the district court did not abuse its discretion by declining to reconsider

its order. See C.D. Cal. R. 7-18 (grounds for reconsideration); Ahanchian, 624

F.3d at 1258 (reviewing for abuse of discretion the district court’s denial of a Fed.

R. Civ. P. 60(b) motion); Hinton v. Pac. Enters., 5 F.3d 391, 395-96 (9th Cir.

1993) (reviewing application of local rules for abuse of discretion).

      We affirm the award of costs to the federal defendants because Dohner

failed to file a motion for the district court to review the clerk-approved bill of

costs. See Walker v. California, 200 F.3d 624, 625-26 (9th Cir. 1999) (per curiam)

(a party waives the right to challenge a cost award if the party does not file a timely

motion for review of the award).

      We reject Dohner’s contentions concerning the district court’s alleged

failure to protect his right to access the courts, its denial of his ex parte applications

for “protective orders,” in which he sought injunctive relief, and defendants’

alleged violation of his First Amendment rights.

      AFFIRMED.




                                            3                                      12-55698